Case 1:19-cv-24005-JLK Document 1 Entered on FLSD Docket 09/27/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.

   KAREN JUDITH BETETA
   RODRIGUEZ, GLORIA E.
   MARTINEZ ANDURAY, and all
   others similarly situated under 29
   U.S.C. 216(b)

              Plaintiffs,

   vs.

   J-J CAULKING &
   WATERPROOFING CORP., a Florida
   Corporation, and MARIA D.
   TENORIO, individually,

          Defendants.
 ___________________________________/

                                         COMPLAINT

         COME NOW Plaintiffs, KAREN JUDITH BETETA RODRIGUEZ (hereinafter

 “RODRIGUEZ”), GLORIA E. MARTINEZ ANDURAY (hereinafter “ANDURAY”), by and

 through their undersigned counsel, and hereby sues Defendants, J-J CAULKING &

 WATERPROOFING CORP. (hereinafter “J-J CAULKING”), a Florida Corporation, and MARIA

 D. TENORIO (hereinafter “TENORIO”), individually, individually, and as grounds alleges:

                               JURISDICTIONAL ALLEGATIONS

         1.      This is an action to recover monetary damages, liquidated damages, interests, costs

 and attorney’s fees for willful violations of overtime wages under the laws of the United States,

 the Fair Labor Standards Act, 29 U.S.C. §§201-219) (“the FLSA”).
Case 1:19-cv-24005-JLK Document 1 Entered on FLSD Docket 09/27/2019 Page 2 of 6



        2.      Plaintiffs are residents of Miami-Dade County, Florida, within the jurisdiction of

 this Honorable Court.

        3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 because this

 action involves the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., a federal statute.

        4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(c) and (d).

        5.      Defendant J-J CAULKING is a Florida corporation which regularly conducted

 business within the Southern District of Florida. Specifically, J-J CAULKING operated a business

 which performed the services of window caulking and waterproofing.

        6.      J-J CAULKING is and, at all times pertinent to this Complaint an enterprise

 engaged in commerce, as it had two or more employees on a regular and consistent basis handle

 goods and/or materials that had moved in interstate commerce. Specifically, the two plaintiffs, in

 addition to other co-workers of Plaintiffs, would regularly and routinely use tools and materials

 necessary for window caulking and waterproofing, including but not limited to caulking,

 harnesses, tape, paint, sand, rollers. The tools and materials that Plaintiffs and other employees

 regularly and routinely handled, had travelled in interstate commerce. Furthermore, J-J

 CAULKING, by and through their employees, obtains and solicits funds from non-Florida sources,

 accepts funds from non-Florida sources, uses telephonic transmissions going over state lines to do

 its business and transmits funds outside the State of Florida.

        7.      Upon information and belief, the annual gross revenue of J-J CAULKING was at

 all times material hereto in excess of $500,000.00 per annum gross annual revenue in excess of

 $500,000, for the years of 2016, 2017, 2018. Upon information and belief, J-J CAULKING has

 had gross annual revenue in excess of $500,000.00 for the first half of 2019. Upon information




                                                2 of 6
Case 1:19-cv-24005-JLK Document 1 Entered on FLSD Docket 09/27/2019 Page 3 of 6



 and belief, J-J CAULKING has is expected to have gross annual revenue in excess of $500,000.00

 for the year of 2019.

        8.      By reason of the foregoing, J-J CAULKING is and was, during all times hereafter

 mentioned, an enterprise engaged in commerce or in the production of goods for commerce as

 defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s) and/or Plaintiffs is within

 interstate commerce.

        9.      The individual Defendant, TENORIO, is an “employer,” as defined in 29 U.S.C. §

 203(d), as she had operational control over the Defendant corporation and is directly involved in

 decisions affecting employee compensation and hours worked by employees such as Plaintiff and

 opt-in plaintiffs. Defendant TENORIO controlled the purse strings for the corporate Defendant.

 Defendant TENORIO hired and fired employees, determined the rate of compensation and was

 responsible for ensuring that employees were paid the wages required by the FLSA.

                           COUNT I: UNPAID OVERTIME WAGES

        10.     Plaintiffs re-allege and re-aver paragraphs 1 through 9 as fully set forth herein.

        11.     Plaintiffs were employed by the Defendants as non-exempt employees who

 performed the services of caulking and waterproofing at the direction of the Defendants.

                             KAREN JUDITH BETETA RODRIGUEZ

        12.     Plaintiff RODRIGUEZ was employed from on or about January 2017 through on

 or about August 16, 2019.

        13.     RODRIGUEZ was paid a rate of $10.00 per hour during approximately the first 2

 weeks. RODRIGUEZ thereafter received a raise and was paid a rate of $12.00 per hour from on

 or about February, 2017 through on or about December, 2018. RODRIGUEZ was paid a rate of

 $13.00 per hour from on or about January, 2019 through August, 2019.



                                                3 of 6
Case 1:19-cv-24005-JLK Document 1 Entered on FLSD Docket 09/27/2019 Page 4 of 6



         14.   RODRIGUEZ claims unpaid overtime wages during approximately half of the

 weeks between the dates of on or about January, 2017 through on or about December, 2018. During

 the weeks claimed, RODRIGUEZ worked approximately 45-50 hours per week and was not paid

 overtime wages. RODRIGUEZ seeks overtime pay at a rate of halftime for each hour worked over

 40 hours weekly.

                             GLORIA E. MARTINEZ ANDURAY

         15.   Plaintiff ANDURAY was employed from on or about November, 2016 through on

 or about August 16, 2019.

         16.   ANDURAY was paid a rate of $10.00 per hour during approximately the first 2

 weeks. ANDURAY thereafter received a raise and was paid a rate of $12.00 per hour from on or

 about December, 2016 through on or about February, 2017. ANDURAY was paid a rate of $14.00

 per hour from on or about February, 2017 through on or about May, 2018. ANDURAY was paid

 a rate of $16.00 per hour from on or about May, 2018 through on or about August, 2019.

         17.   ANDURAY claims unpaid overtime wages during approximately half of the

 weeks. During the weeks claimed, ANDURAY worked approximately 45-50 hours per week and

 was not paid overtime wages. ANDURAY seeks overtime pay at a rate of halftime for each hour

 worked over 40 hours weekly.

                         ALLEGATIONS AS TO BOTH PLAINTIFFS

         18.   Plaintiffs were not paid overtime wages when each worked more than 40 hour per

 week. Accordingly, Plaintiffs claim the halftime rate for each hour worked over 40 hours weekly.

         19.   Defendants were required to pay Plaintiffs their overtimes wages. Plaintiffs were

 not paid overtime wages at a rate of time and one half, when each worked more than 40 hours per

 week.



                                              4 of 6
Case 1:19-cv-24005-JLK Document 1 Entered on FLSD Docket 09/27/2019 Page 5 of 6



        20.     The FLSA requires that employees be paid overtime hours worked in excess of

 forty (40) hours weekly at a rate of time-and-one-half the regular rate. At all times material hereto,

 Defendants failed to comply with Title 29 U.S.C. § 201-219 and 29 C.F.R. §516.2 and §516.4 et

 seq. in that Plaintiffs performed services and worked in excess of the maximum hours provided by

 the FLSA but no provision was made by the Defendants to properly pay him at the rate of time

 and one-half for all hours worked in excess of forty (40) per workweek as provided in the FLSA.

        21.     Defendants knew and/or showed reckless disregard of the provisions of the FLSA

 concerning the payment of overtime wages as required by the Fair Labor Standards Act.

 Defendants were aware of Plaintiffs’ work schedule and further aware that Plaintiffs were working

 more than 40 hours per week. Defendants were aware of Plaintiffs’ pay records and the rate that

 Plaintiffs were being paid for their hours. Defendants purposely set up their payroll practices so

 that the payroll company would pay Plaintiffs for approximately 40 hours by check and any hours

 worked over 40 hours were paid separately in cash. The artificial limitation of 40 hours appearing

 by paycheck was not selected at random, rather it was selected with fore-knowledge of overtime

 laws and specifically intended to avoid the appearance of hours over 40 being reflected on

 paystubs. Upon information and belief, Defendants pay other employees in the same manner and

 those other employees are no paid overtime wages. Despite Defendants’ having knowledge of

 Plaintiffs’ hours and their failure to pay overtime wages, Defendants did not change its pay

 practices and continued to fail to pay Plaintiffs, and those similarly situated, the overtime wages

 they were due. Thus, Defendants continue to willfully violate the FLSA.

        22.     The similarly situated individuals are those individuals whom were employed by

 the Defendants as employees who performed the services of caulking and waterproofing, like the

 Plaintiffs, and whom were not paid overtime wages.



                                                 5 of 6
Case 1:19-cv-24005-JLK Document 1 Entered on FLSD Docket 09/27/2019 Page 6 of 6



        23.     Plaintiffs have retained the law offices of the undersigned attorneys to represent

 them in this action and are entitled to award of reasonable attorney’s fees.

        WHEREFORE, Plaintiffs request compensatory and liquidated damages, and reasonable

 attorney’s fees and costs from Defendants, jointly and severally, pursuant to the Fair Labor

 Standards Act as cited above, to be proven at the time of trial for overtime owing from Plaintiffs’

 entire employment period with Defendants, or as much as allowed by the Fair Labor Standards

 Act, whichever is greater, along with court costs. In the event that Plaintiffs do not recover

 liquidated damages, then Plaintiffs will seek an award of prejudgment interest for the unpaid

 overtime, and any and all other relief which this Court deems reasonable under the circumstances.

                                         JURY DEMAND

        Plaintiffs and those similarly-situated demands trial by jury of all issues triable as of right

 by jury.

                                                          Dated: September 27, 2019

                                                          Law Office of Daniel T. Feld, P.A.
                                                          Co-Counsel for Plaintiff
                                                          2847 Hollywood Blvd.
                                                          Hollywood, Florida 33020
                                                          Tel: (954) 361-8383
                                                          Email: DanielFeld.Esq@gmail.com

                                                          /s Daniel T. Feld
                                                          Daniel T. Feld, Esq.
                                                          Florida Bar No. 37013

                                                          Mamane Law LLC
                                                          Co-counsel for Plaintiff
                                                          10800 Biscayne Blvd., Suite 350A
                                                          Miami, Florida 33161
                                                          Telephone (305) 773 - 6661
                                                          E-mail: mamane@gmail.com

                                                          s/ Isaac Mamane
                                                          Isaac Mamane, Esq.
                                                          Florida Bar No. 44561

                                                 6 of 6
